 In the Matter of SANGAMO ELECTRIC COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE 628,A. F. or L.In the Matter of SANGAMO ELECTRIC COMPANYandUNITEDSTEELwoRk-,ERS OF AMERICA,C. I. O.Cases Nos. 13-R-M8 and. 13-R-2561, respectively.--Decided Novem-'ber 18, 1944Mr. Carl A. Sorling,of Springfield, Ill., for the Company.Mr. P. L. Siemiller,of Chicago, Ill., for theMachinists.Mr. Victor B. Harris,of St. Louis, Mo., andMr. Jack Glasgow,ofSpringfield, Ill., for the Steelworkers.Mr. Jasper S. Gullo,of Springfield, Ill. for Selco.Mr. H. E. Burnsof Springfield Ill., for the Firemen.Mr. David V. Easton,of counsel to the Board.DECISION'ANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUponseparatepetitions duly filed by International Association ofMachinists, Lodge No. 628, A. F. of L., herein called the Machinists,and United Steelworkers of America, C. I. 0., herein called the Steel-workers, alleging that questions affectingcommerce had arisen con-cerning the representation of employees of Sangamo Electric Com-pany, Springfield, Illinois, herein called the. Company, the National.Labor Relations Board consolidated the proceedings by an order datedAugust 17, 1944, and provided for an appropriate hearing upon duenotice before Leon A. Rosell, Trial Examiner.Said hearing was heldat Springfield, Illinois, on October 12 and 13, 1944.The Company,the Machinists, the Steelworkers, Selco Employees Association, hereincalled Selco, and International Brotherhood of Firemen & Oilers,Local #19, A. F. of L., herein called the Firemen, appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.'The Trial Examiner's rulings made at the hearing are freeIOn September 18, 1944, UnitedElectrical,Radio & Machine Workers of America,affiliatedwith the Congressof Industrial Organizations,filedamotion to intervene.Thereafter, by letter dated October10, said organization notified an agent of the Boardthat it would not participate in the hearing.59 N. L. R. B., No. 79.364 SANGAMO ELECTRIC COMPANY365-from prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board 2Upon the entire record in the case, the Board makes the following:,FINDINGSOF FACTI.THE BUSINESSOF THE COMPANYSangamo Electric Company, an Illinois corporation with its prin-cipal office and place of business at Springfield, Illinois ,3 is engaged,at the present time, in the manufacture of electric meters and switches,mica capacitors, and special military devices.During the year 1943,the Company purchased materials valued at approximately $3,000,000,one third of which represents the value of purchases received frompoints outside the State of Illinois.During the same period, the salesof the Company amounted in value to approximately $13,000,000, ofwhich not less than $7,000,000 represents the value of sales requiringshipments to points outside the State of Illinois.Approximately 90percent of the Company's operations directly involves work in further-ance of the national war effort.The Company admits that it is engaged in commerce within themeaning of the -National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge 628, and Interna-tional Brotherhood of Firemen & Oilers, Local #19, are labor organi-zations affiliated with the American Federation of Labor, admitting tomembership employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Selco Employees Association is an unaffiliated labor organization,admitting to membership employees of the Company.V -III.THE QUESTIONS CONCERNING REPRESENTATIONBy letters dated June 27 and July 7, 1944, respectively, the Ma-chinists and Steelworkers requested recognition from the Company asthe representative of certain of its employees.The Company repliedto each of these organizations, refusing the requested recognition onthe ground that it was obligated to recognize Selco as suchrepresentative.Since 1937 the Company has recognized Selco as the exclusive collec-4On or about November 15, 1944,the Machinists filed a motion with the Board to strikethe "Brief in Answer" filed by Selco.The motion is denied8 The Company also has an interest in manufacturing companies located in Toronto,Canada, and Enfield, Great Britain. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive bargaining representative of all its employees except clerical andsupervisory personnel.The - first written agreement between these-parties was executed in that- year, and no further written agreementwas consummated between them until August 2,1943.The 1943 agree-ment provided for a 1-year term, and 'for its automatic renewal fromyear to year thereafter in the absence of-written notification by eitherparty to the other 30 days prior to any annual expiration date of adesire to terminate the agreement.On June -24, 1944, the Companyserved the requisite notice of. termination upon Selco, and, on the samedate, Selco notified the Company of its desire to negotiate a new agree-ment.Thereafter, despite notification of- the representation claims ofthe Machinists and the Steelworkers, the Company and Selco enteredupon negotiations which resulted in a new collective bargaining agree-ment dated August 2, 1944.Both the Company and Selco contendthat this agreement constitutes a bar to a current determination ofrepresentatives.We find this contention to be without merit.4At the hearing in this consolidated proceeding, the Company refusedto grant recognition to the Firemen as the collective bargaining repre-sentative of certain of its employees on the ground that it currently-recognizes Selco as. such representative.A statement of a Field Examiner for the Board, introduced into-evidence at the hearing, indicates that the Steelworkers, the Machinists,and the Firemen each represents a substantial number of employeesin the units which it contends is appropriate .54 SeeMatter of Sterling Engine Company,41 N L R. B 191,Matter of Phelps Dodge Corporation,40 N L. -R B 180.5The Field Examiner's report, utilizing only those designations submitted by the contending labor or-ganizationswhich contain the names of persons appearing upon a pay roll of the Company, is summarizedby the following chart.Number inproposedunitSelco--------------------------Steelworkers___________________Machinists____________________Firemen-- - - - - - - - - - - - - - - - - - - - - -*2366**2279747Steelworkers------***59915--------------Designations submitted byMachinistsFiremenSelco#52------------------------6##30Selco claims an interest in this proceedingby virtueof its collective bargaining history withthe Com-pany and its contracts with the Company*The unit claimed to be appropriate by Selco includes 87 salaried clerical employees whom the Steel-workers would exclude"The Companysubmitted a pay roll dated August 3, 1944,which contamed'the names of 2,409production and maintenance employeesThis pay rollincluded the names of 52 timekeepers and 78supervisors,who are not counted as part of the unit proposedby the Steelworkers***Among the designations submittedby theSteelworkers were two signed by persons designated bythe Companyas supervisors,and four designated by it as timekeepersThese six designations arenot includedwithin thetotal of valid designations submittedby the SteelworkersThe showing ofthe Steelworkers is sufficient in view of the maintenance of membership provisions in the 1943 agree-ment betweenthe Companyand Selco.SeeMatter of Oregon Plywood Company,33 N L R B 1234.#The names appearing on 11 of these designations also appear on designations submittedby the Steel.workers,names appearing on 4 of them were also listedby Selcoas members of its organization.##These designations appear on a membership list submittedby Selco. SANGAMO ELECTRIC COMPANY367We find that questionsaffecting commerce have arisen concerningthe representationof employees of the Company, withinthe mean-ing ofSection 9 (c) andSection 2 (6) and(7) of the Act sIV. THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESA. The contentions of the. partiesThe Steelworkers seeks a unit comprised of all production andmaintenance employees of the Company, excluding office and clericalemployees, timekeepers, engineering and technical employees, armedguards, watchmen, cafeteria employees, janitors assigned to officedepartments, floor inspectors, warehouse employees engaged in ware-houses located outside the main plant, and supervisory employees. Itopposes the formation of smaller units.Both the Company and Selco contend that the employees presentlyrepresented by Selco comprise the appropriate unit, and also opposethe formation of smaller units.Thus, these parties would includewithin the appropriate unit, in addition to those employees sought bythe Steelworkers, certain clerical employees in the drafting, produc-tion control, sales and purchasing departments, factory clerical em-ployees, watchmen, cafeteria employees, all janitors, floor inspectors,and all warehouse employees.The Machinists and the Firemen each seeks a unit comprised ofemployees it customarily represents, excluding supervisors and allother employees of the Company.B. The Company's history of collective bargainingAs noted previously, the Company recognized Selco in 1937 as theexclusive collective bargaining representative of all its employeesexcept those engaged in a clerical or supervisory capacity.Thisrecognition was embodied in a two-page agreement with Selco, whichalso included clauses providing for (a) seniority,inter alia,as a con-sideration in promotions, lay-offs; and rehiring, (b) check-off of duesin favor of Selco, (c) the execution of supplementary agreements be-tween the parties, and (d) conferences between representatives ofthe parties during working hours without loss of pay.The agree-ment further provided that "either party to this agreement mayterminate the same or any provision thereof upon giving thirty (30)days written notice to the other party."Between the years 1937and 1943, representatives of these parties conducted negotiations'It is immaterial that the Firemen made no requests for recognition prior to the 1944agreement between the Company and Selco, since a question concerning the representationof the employees which it seeks had already arisen by virtue of the Steelworkers'timelydemand.618683-45-vol. 59-25 368'_DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to the agreement with respect to wages, seniority, workingconditions, and matters generally arising out of the employer-em-ployee relationship.However, accords resulting from such negotia-tions were not reduced to writing or embodied in supplemental agree-ments, and it was not until 1943 that the parties executed their firstcomprehensive collective bargaining agreement definitive of the relationship between them.As indicated previously, in 1944, subse-quent to notice filed by both the Steelworkers and the Machinists,the parties executed a similar agreement.C. The unit proposed by the MachinistsThe Machinists, as hereinabove indicated, seeks a unit confined solelyto those employees engaged in classifications customarily representedby it.Thus, although all employees whom it seeks to represent are,engaged in the Company's department 42,7 it does not desire to rep-resent employees in- this department engaged as janitors, patternmakers, errand boys, timekeepers, and clericals.The record indicates that the employees sought by the Machinistsare physically segregated from other employees of the Company, areunder separate supervision, and that the department within whichthey are engaged constitutes a separate division of the Company.Although many of these employees are required to perform duties inproduction departments in addition to their work in department 42,and at least four employees are engaged at all times on productionrather than maintenance work," all such employees are responsible tothe supervisors of department 42 and to no others.The record, further indicates that, prior to 1937, some employees ofdepartment 42 were members of the Machinists. In that year, aspreviously noted, the Company recognized Selco as the collectivebargaining agent of its employees. Subsequent thereto, some of theemployees of department 42 became members and officers of Selco,even as recently as 1943. In addition, between the years 1937 and194f, certain of these employees maintained membership both in theMachinists and in Selco.However, sometime in 1941, the employeesof department 42 met and selected a group of employees to meet withthe foremen of the department concerning a grievance without actingthrough Selco. In 1942, these employees again selected a committee tomeet with management for the purpose of seeking a wage increase.Apparently, the Company refused to meet with this committee alonebecause of its commitments to Selco,-and because of this, the committee7Department 42 is the Company's toolroom department. Its personnel includes personsengaged as tool and die makers, machinists, special job machinists, maintenance machinists,heat treaters, apprentices, and toolroom attendants, as well as employees engaged inclassifications which the Machinists does not seek to represent6It does not appear that the same employees are engaged in production work at all times SANGAMO ELECTRIC COMPANY369met and negotiated with the Company with respect to the wage in-crease in the presence of representatives of Selco.As a result of thisaction, a wage increase was obtained for the department.Again dur-ing the early part of 1943, a committee of employees from depart-ment 42 met with management in the presence of a committee fromSelco to negotiate with respect to wage-rate equalization.The Ma-chin'i'sts introduced testimony to the effect that the employees in de-partment 42 did not have a departmental steward or representativeother than those which it itself selected apart from Selco until about6 months before the present hearing, and that, prior to the selectionof the committee in 1941, the employees in the department negotiatedtheir grievances individually with the department foremen. In Octo-ber 1943, shortly after the agreement between the Company and Selcohad been consummated, the Machinists filed a representation petition.This petition was dismissed administratively by the Regional Di-rector.As hereinabove indicated, the Machinists, by letter datedJune 27, 1944, again asserted its claim to represent employees of theCompany, and on August 14, subsequent to the execution of the newagreement between the Company and Selco, 53 employees in depart-ment 42 notified the Company of their desire to withdraw from Selco.We have frequently found, absent factors to the contrary, that em>ployees such as those sought by the Machinists herein comprise a suf-ficiently skilled, identifiable and homogeneous group which could prop-erly be represented either as a separate collective bargaining unit, or aspart of a more comprehensive one ° On the other hand, where there ispresent a long history of collective bargaining upon a plant-wide basis;the Board will normally refuse to direct an election among employeesin a smaller group.1°However, this latter doctrine is subject to someexception.Thus, the Board carefully scrutinizes the history of col-lective bargaining, and it has, on occasion, decided that certain his-tories fail to evidence a relationship precluding the establishment ofa bargaining unit upon a narrower, but otherwise appropriate, basis.;We are of the opinion that the doctrine of theCorn Productscaseis applicable to this proceeding, at least insofar as the relationshipbetween the Company and Selco for the years from 1937 to 1943 'isconcerned.The 1937 contract between the parties, which governedtheir relationship during these years, was, to all intents and purposes;merely a recognition agreement which provided for future negotia-tions.12That the parties to the agreement were fully aware of thisis evidenced by their dealings during the period in which it was opera-tive.However, while they met and conferred, none of the usual0 See e g,Matter of The Sheru4n Williams Defense Corporation,46 N L R B 325.30Matter of Procter&Gamble Manufacturing Company,52 N. L. R. B. 661.11Mattcr of Corn Products Relining Company,52 N. L. R. B. 1234.The terns of this agreement are more fully set forth in Section IV,B, supra. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreementsbetween an employer and a labor organization other thanthose set forth in the original document was reduced to writing andmadea part thereof.13Moreover, the 1937 agreement was one of in-definite duration, providing for termination at any time upon propernotice.In addition, although it defined the unit it purported to coveras "allemployees . . . except those . . . engaged in a clerical orsupervisory capacity," by 1943, Selco not only represented the Com-pany's production and maintenance employees, but also certain clericalworkers as well.Under these circumstances, we are of the opinionthat the history of collective bargaining between 1937 and 1943 is notone which precludes the establishment of a unit such as that soughtby the Machinists.Assuming that the 1943 agreement between theCompany and Selco manifests an effective relationship between thementitled to weight, it is clear that the employees sought by theMachinists endeavored to preserve their identity throughout the pe-riod in which it was effective, and clearly indicated their desire to berepresented for the purposes of collective bargaining by an agencyother than Selco.Moreover, with this assumption, there is but acomparatively recent history of effective collective bargaining.Ac-cordingly, we shall direct a separate election among the employeeswhom the Machinists seeks to represent.D. The unit proposed by the FiremenThe Firemen seeks a unit comprised of all boiler room employeesof the Company, exclusive of supervisors, a group of employees whichwe have frequently found can properly be represented for collectivebargaining purposes either separately or as part of a more compre-hensive unit.''We are of the opinion that the reasoning applicable to the em-ployees sought by the Machinists is equally applicable to those soughtby the Fii`emen.We note that the Company retained the servicesof several employees who were engaged by its predecessor 'e and whowere members of the Firemen. Furthermore, the supervisor of theboiler room, on at least one occasion, requested and obtained aid fromthe Firemen in hiring personnel.Consequently, we shall also directa separate election among the employees sought by the Firemen.E. The residual unitAs noted above, the Steelworkers desires to represent a unit of pro-ductionand maintenance employees, whereas both the Company and''For the necessity of such action, seeMatterof Etcor,Inc.,43 N. L. R B. 313."See e. g.,Matter of General Electrio Company,42 N. L. R. B. 569."The record indicates that the Company purchased its present plant from anotherbusiness concern. SANGAMO ELECTRIC COMPANY371Selcocontend that the unit currently represented by Selco is appro-priate.We turn, therefore, to a consideration of employees indispute.'sThe Steelworkers does not desire to represent approximately 87clerical employees engaged in the Company's drafting,, productioncontrol,and salesand purchasing departments.These employees areoffice clerical workers, a classification which we have customarily ex-cluded from production and maintenanceunits 17We shall, there-fore, exclude them.The Company employs approximately 25 factoryclerical employeesassigned to various supervisors in the factory, whom the Steelworkerswould exclude from its proposed unit.These employeesperformtheir duties in the factory under the same supervision as productionand maintenance workers, and under similar working conditions.Weshall, consequently, include the factory clericals within the residualvoting group.18The Company employs approximately 23 cafeteria workers per-forming the duties usual to this classification.The Steelworkers doesnot desire their inclusion within its proposed unit.We have fre-quently found that the differences existing between this type of em-ployee and production and maintenance employees with respect toduties, interests, and conditions of employment, warrant their exclu-sion from units of production and maintenance workers.-We shall,therefore, exclude them.The Steelworkers would exclude approximately eight watchmenemployed by the Company, who perform the customary duties of thatclassification.These employees have never been militarized.We areof the opinion that the functions of watchmen are part of the Com-pany's maintenance operations, and we shall, therefore, include thewatchmen within the residual group.20The Steelworkers desires to represent janitorsassignedto produc-tion and maintenance departments, but not thoseassigned to officedepartments.Since all janitors of the Company performsimilarduties,we perceive no valid reason for this arbitrarydistinction.Accordingly, we shall include all janitors of the Company within theresidual group.The Company employs approximately 40 floor inspectors who areengagedin inspecting the quality of products manufacturedon vari-19The employeesin these classifications are includedwithin theunit currently representedby Selco.11Matter of Boston,Edison Company,51 N. L.R. B. 28.. See alsoMatter of WesternCartridgeCompany,46 N. L.R. B. 948.1eMatterofWesternCartridge,supra.See also MatterofGoodman ManufacturingCompany,58N. L. R B. 513.19Matterof IowaPacking Company,53 N. L.R. B. 446;Matter of Caterpillar TractorCompany,36 N. L. R. B. 1035.20Matterof ArkwrightCorporation,36 N. L.R. B. 687. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDous machines.The Steelworkers desires their exclusion on the'ground that they are supervisors.The record indicates that theseemployees are not assigned to fixed locations, but are rather rovinginspectors, and that, while they have authority to shut down a machineif it is not producing properly; and can report such incidents tosupervisors, it does not clearly appear that they possess authority tomake effective recommendations with respect to the status of fellowemployees.We shall, therefore, ' include 'floor inspectors within theresidual group.The Company employs about 10 persons who are engaged in ware-houses located across the street from the main plant, and whose func-tions consist of receiving and dispatching raw and finished stocksfrom these warehouses.The Steelworkers desires to represent as'part of its proposed unit employees engaged in similar warehousingfunctions located at the main plant, but does not desire to representthe employees engaged at the detached warehouses.As in the caseof the janitors, we perceive no valid reason for this distinction, andwe shall include all warehouse employees of the Company within theresidual group.F. Concluding findingsIn view of our findings with respect to the employees sought bythe Machinists and the Firemen, we shall make no final determinationat this time with respect to the appropriate unit or units, but shalldirect that the questions concerning representation which have arisenbe resolved by elections by secret ballot among the employees inthe following groups who were employed during the pay-roll.periodimmediately preceding the date of the Direction of Elections herein,'subject to the limitations and additions set forth therein :1.All employees engaged in the Company's department 42, in-cluding tool and die makers, machinists, special job machinists,maintenancemachinists, heat treaters, apprentices, and' toolroomattendants, but excluding janitors, pattern makers, errand boys, time-keepers, clerical employees,,all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, and all-other employees of -the Company, to determine whether they desireto be represented by the Machinists, Selco, the Steelworkers, or bynone of these organizations;2.All boiler room employees of the Company, excluding all super-visory employees with authority to' hire. promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, and all other employees of the Com-pany, to, determine whether they desire to be represented by the SANGAMO ELECTRIC COMPANY373Firemen, Selco, the Steelworkers, or by none of these organizations;'and3.All remaining production and maintenance employees of theCompany, including factory clerical employees, watchmen, janitors,floor inspectors, and employees engaged in warehousing activities,but excluding office clerical employees, timekeepers, engineering andtechnical employees, armed guards, cafeteria employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, to determine whether they desireto be represented by Selco, the Steelworkers, or by neither of theseorganizations.Upon the results of these elections will depend, in part, our deter-mination of the appropriate unit or units.The Company considers all its employees engaged less than 90 daysas probationary employees, and it, together with the Steelworkersand Selco, contends that they should not be eligible to participate inthe elections.On the other hand, the Machinists contends that pro-bationary employees engaged in department 42 should be permittedto vote.The record indicates that these employees perform theirduties under the same working conditions as other employees in thevoting groups and that, there is no difference in their conditions ofemployment other than the fact that they may be dismissed by theCompany at will at any time during their probationary period.Weare of the opinion, however, that this fact is not sufficient to rendersuch employees ineligible to participate in the elections,21 and weshall permit them to do so.-DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor, Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sanganio ElectricCompany, Springfield, Illinois, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter, as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-21Matter of Western Burlap Bag Company,44 N. L A. B 356. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, among the employees in the three voting groups described inSection IV,supra,who were employed by the Company during thepay-roll period immediately preceding the date of this Direction ofElections, including employees who did not work during said par-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine :1.With,respect to the employees in voting group 1, whether theydesire to be represented for the purposes of collective bargaining byInternational Association of Machinists, Lodge 628, affiliated with theAmerican Federation of Labor, by Selco Employees Association, byUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, or by none of these organizations;2.With respect to the employees in voting group 2, whether-theydesire to be represented for the purposes of collective bargaining byInternational Brotherhood of Firemen & Oilers, Local #19, affiliatedwith the American Federation of Labor, by Selco Employees Asso-ciation, by United Steelworkers of America, affiliated with the Con-gress of Industrial Organizations, or by none of these organizations;and3.With respect to the employees in voting group 3, whether theydesire to be represented for the purposes of collective bargaining bySelco Employees Association, by United Steelworkers of America,affiliated with the Congress of Industrial Organizations, or by neitherof these organizations.